LORETTA H. RUSH, Chief Justice.
In 1989, the General Assembly authorized the creation of a senior judge program to supplement existing judicial resources. This legislation created an experienced pool of former judges to serve in the trial and appellate courts. Senior judges have helped to alleviate the pressure on courts resulting from mounting caseloads, while at the same time saving taxpayer dollars when compared to creating new judicial positions. By their service, senior judges have en*625abled the judiciary to more efficiently and expeditiously hear litigants’ cases. Senior judges are able to assist courts both in and out of the courtroom. Recently, recognizing the expertise and value senior judges provide, the General Assembly included senior judges as part of the Motion Clerk Pilot Project. I.C. 33-38-15. This project will provide trial courts with assistance in dealing with complex motions.
Acknowledging the many contributions senior judges have made to the judicial system since 1989, the Court hereby creates the Supreme Court Senior Judge Committee (“Committee”). The Committee will consist of seven (7) members, at least three (3) of which will be senior judges and three (3) will be trial court judges. Members will serve at the pleasure of the Court. Future appointments will be made by the Judicial Conference of Indiana in consultation with the Court. The Committee is charged with making recommendations to the Court regarding the utilization of senior judges and the administration of the senior judge program. The Committee shall endeavor to promote the effective utilization of senior judges by the trial and appellate courts, to promote and increase the participation of senior judges, and to identify and recommend expanded opportunities and uses for senior judges within the Indiana judiciary.
The initial appointees to the Committee are as follows:
1. Honorable Brent E. Dickson, Chair
2. Honorable Terry C. Shewmaker,
3. Honorable Cecile A. Blau,
4. Honorable Charles K. Todd. Jr.,
5. Honorable Brad Jacobs,
6. Honorable Steven R. Eichholtz, and
7.Honorable Stephen R. Heimann.